 



Exhibit 10.4
AETNA INC.
NON-EMPLOYEE DIRECTOR COMPENSATION PLAN
RESTRICTED STOCK UNIT AGREEMENT
Pursuant to its Non-Employee Director Compensation Plan (the “Plan”), Aetna Inc.
(the “Company”) hereby grants to the person named below the stated number of
Restricted Stock Units on the terms and conditions hereinafter set forth. All
capitalized terms used herein which are not otherwise defined herein shall have
the meaning specified in the Plan.

          Effective Date   Grantee   Number of Shares of Restricted Stock Units
 
       

          Installment   Shares   Vesting Date
1
       
2
       
3
       

ARTICLE I
DEFINITIONS

(a)   “Change in Control” means the happening of any of the following:

  (i)   When any “person” as defined in Section 3(a)(9) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and as used in Sections
13(d) and 14(d) thereof, including a “group” as defined in Section 13(d) of the
Exchange Act but excluding the Company and any Subsidiary thereof and any
employee benefit plan sponsored or maintained by the Company or any Subsidiary
(including any trustee of such plan acting as trustee), directly or indirectly,
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act,
as amended from time to time), of securities of the Company representing
20 percent or more of the combined voting power of the Company’s then
outstanding securities;

1



--------------------------------------------------------------------------------



 



  (ii)   When, during any period of 24 consecutive months, the individuals who,
at the beginning of such period, constitute the Board (the “Incumbent
Directors”) cease for any reason other than death to constitute at least a
majority thereof, provided that a director who was not a director at the
beginning of such 24-month period shall be deemed to have satisfied such
24-month requirement (and be an Incumbent Director) if such director was elected
by, or on the recommendation of or with the approval of, at least two-thirds of
the directors who then qualified as Incumbent Directors either actually (because
they were directors at the beginning of such 24-month period) or by prior
operation of this paragraph (ii); or     (iii)   The occurrence of a transaction
requiring stockholder approval for the acquisition of the Company by an entity
other than the Company or a Subsidiary through purchase of assets, or by merger,
or otherwise.         Notwithstanding the foregoing, in no event shall a “Change
in Control” be deemed to have occurred (i) as a result of the formation of a
Holding Company, or (ii) with respect to Grantee, if Grantee is part of a
“group,” within the meaning of Section 13(d)(3) of the Exchange Act as in effect
on the effective date, which consummates the Change in Control transaction. In
addition, for purposes of the definition of “Change in Control” a person engaged
in business as an underwriter of securities shall not be deemed to be the
“Beneficial Owner” of, or to “beneficially own,” any securities acquired through
such person’s participation in good faith in a firm commitment underwriting
until the expiration of forty days after the date of such acquisition.

(b)   “Common Stock” means shares of the Company’s Common Shares, $.01 par value
per share.   (c)   “Effective Date” means the date of grant of this award of
Restricted Stock Units as set forth above.   (d)   “Fair Market Value” means the
closing price of the Common Stock as reported by the Consolidated Tape of the
New York Stock Exchange Listed Shares on the date such value is to be
determined, or, if no shares were traded on such date, on the next preceding day
on which the Common Stock was traded.   (e)   “Grantee” means the person named
above to whom this award of Restricted Stock has been granted.   (f)  
“Government Service” shall mean the appointment or election of a Director to a
position with the Federal, state or local government or any political
subdivision, agency or instrumentality thereof.   (g)   “Holding Company” means
an entity that becomes a holding company for the Company or its businesses as a
part of any reorganization, merger, consolidation or other transaction, provided
that the outstanding shares of common stock of such entity and the combined
voting power of the then outstanding voting securities of such entity entitled
to vote generally in the election of directors is, immediately after such
reorganization, merger, consolidation or other transaction, beneficially owned,
directly or indirectly, by all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the voting stock
outstanding immediately prior to such reorganization, merger, consolidation or
other transaction in substantially the same proportions as their ownership,
immediately prior to such reorganization, merger, consolidation or other
transaction, of such outstanding voting stock.   (h)   “Installment” means a
portion of this award of Restricted Stock Units as set forth above.   (i)  
“Interest Account” means a bookkeeping account established to record a deferral
of Restricted Stock Units.   (j)   “Restricted Period” means the period during
which this award of Restricted Stock Units is not vested.   (k)   “Retirement”
shall mean termination of service as a Director on account of the Company’s
mandatory Director Retirement policy as may be in effect on the date of such
termination of service.   (l)   “Shares of Stock” or “Stock” means the Company’s
Common shares, .01 par value per share.

2



--------------------------------------------------------------------------------



 



(m)   “Stock Unit Account” — a bookkeeping account established to record a
deferral of restricted stock units.   (n)   “Successor” means the legal
representative of the estate of a deceased Grantee or the person or persons who
shall acquire the right to the Restricted Stock by bequest or inheritance or by
reason of the death of the Grantee.   (o)   “Subsidiary” means an entity of
which, at the time such subsidiary status is to be determined, at least 50% of
the total combined voting power of all classes of stock of such entity is held
by the Company and/or one or more other subsidiaries.   (p)   “Vesting Date”
means the date any Installment shall vest in accordance with the terms of this
Agreement.

ARTICLE II
RESTRICTED PERIOD

(a)   These Restricted Stock Units will vest in Installments on or after the
dates set forth above or on such earlier date as provided in Article IV or V.  
(b)   Once vested, each Installment of such Restricted Stock Units shall be
payable in Common Stock. Grantee may elect to defer the payment of any
Restricted Stock Unit provided the Grantee makes such election pursuant to
procedures established by the Company from time to time. During the period of
deferral, such obligation shall represent an unfunded contractual obligation of
the Company to deliver Common Stock. During the period of deferral, the deferred
amount will be invested in a Stock Unit Account which tracks the value of the
Common Stock. Dividend equivalents shall be credited during the period of
deferral or an Interest Account. The Interest Account will credit interest at
the same rate and in the manner in which interest is credited under the fixed
investment fund under the Company’s 401(k) plan (or any successor thereto).

ARTICLE III
CAPITAL CHANGES
In the event that the Board shall determine that any Fundamental Corporate Event
affects the Common Stock such that an adjustment is required to preserve, or to
prevent enlargement of, the benefits or potential benefits made available under
this Plan, then the Board shall, in such manner as the Board may deem equitable,
adjust the number and kind of units subject to the award of Restricted Stock
Units. Additionally, the Board may make provision for any cash payment to a
Grantee or the Successor of the Grantee. However, the number of Restricted Stock
Units shall always be a whole number.
ARTICLE IV
CHANGE IN CONTROL
Upon the occurrence of a Change in Control, each Restricted Stock Unit shall
become immediately vested.

3



--------------------------------------------------------------------------------



 



ARTICLE V
VESTING AND TERMINATION OF RESTRICTED STOCK UNIT
If Grantee shall cease board service for reason of death, disability or
Government Service, any unvested Restricted Stock units will vest and be paid to
Grantee as of the date of cessation of board service. If Grantee shall cease
board service for reason of Retirement, unvested Restricted Stock Units shall
vest immediately and be paid on the vesting dates set forth above. If any
installment of this Restricted Stock Unit is not yet vested on or before the
Grantee’s termination of board service, such unvested Installment shall be
forfeited.
ARTICLE VI
OTHER TERMS

(a)   Grantee shall not have any rights as a stockholder by virtue of this grant
of Restricted Stock Units.   (b)   During the Restricted Period, the Restricted
Stock Units shall be nontransferable and nonassignable except by will or the
laws of descent and distribution or pursuant to a qualified domestic relations
order.   (c)   This Agreement is subject to the Non-Employee Director
Compensation Plan heretofore adopted by the Company and approved by its
shareholders. The terms and provisions of the Plan or a successor plan
(including any subsequent amendments thereto) are hereby incorporated herein by
reference. In the event of a conflict between any term or provision contained
herein and a term or provision of the Plan, the applicable terms and provisions
of the Plan will govern and prevail.

               IN WITNESS WHEREOF, AETNA INC. has caused this Restricted Stock
Agreement to be executed on the Effective Date, and Grantee has accepted the
terms and provisions hereof.

            AETNA INC.
      By:           Its Chairman           

4